This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0752

                              Jessica Leah Weiss, petitioner,
                                       Respondent,

                                            vs.

                                  Alfred Aaron Griffin,
                                       Appellant.

                                 Filed January 12, 2015
                                        Affirmed
                                     Chutich, Judge

                             Hennepin County District Court
                               File No. 27-PA-FA-08-558

Katie M. Jarvi, Linnan & Elsmore Law Firm, St. Paul, Minnesota (for respondent)

Damon L. Ward, Ward Law Group, Minneapolis, Minnesota (for appellant)


       Considered and decided by Chutich, Presiding Judge; Reilly, Judge; and

Toussaint, Judge.

                         UNPUBLISHED OPINION

CHUTICH, Judge

       Appellant Alfred Griffin argues that the district court abused its discretion when it

did not make findings, as this court ordered on remand, regarding the best interests of his



 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
daughter and specifically where she should attend school. Because the district court did

not abuse its discretion under the unique circumstances present here, we affirm.

                                         FACTS

       Appellant Alfred Griffin and respondent Jessica Weiss are the unmarried parents

of a daughter, S.W.G. Griffin was adjudicated S.W.G.’s father in a paternity proceeding.

In 2010, Griffin and Weiss were awarded temporary joint legal and physical custody of

S.W.G. In July 2012, Weiss filed a motion requesting that S.W.G., who was entering

kindergarten that fall, attend elementary school in Maple Grove. Griffin opposed the

motion, claiming that it was in the best interests of S.W.G. to attend school in Eden

Prairie. In its two-sentence order, the district court ruled that “[S.W.G.] will go to the

Maple Grove school district.” Griffin appealed the district court’s order.

       On October 28, 2013, we remanded the issue of where S.W.G. will attend school

“to permit the district court to make findings that demonstrate its consideration of

relevant [best interests] factors.” Weiss v. Griffin, No. A12-1899, 2013 WL 5777895, at

*2 (Minn. App. Oct. 28, 2013). The next day, Griffin sent a letter requesting that the

district court hold an evidentiary hearing on where S.W.G. should attend school, among

other things. The district court granted the motion and scheduled an evidentiary hearing.

       On February 3, 2014, in another letter to the court, Griffin requested a continuance

of the evidentiary hearing because his counsel had serious medical problems. Weiss

opposed the continuance, arguing that the current outstanding bench warrant for Griffin’s

nonpayment of child support was the driving force behind his continuance request. The

district court granted the continuance and rescheduled the hearing for March 7.


                                             2
       On March 4, Griffin wrote another letter to the district court withdrawing his

request for an evidentiary hearing.     He also requested an opportunity to submit an

affidavit from a Maple Grove police officer to support Griffin’s argument that Weiss did

not reside in the Maple Grove school district at the time that S.W.G. was enrolled there.

In that same letter, Griffin’s counsel further claimed that Griffin’s recent health issues

would prevent him from attending the rescheduled evidentiary hearing.

       The district court responded in a letter that same day, stating that it would treat

Griffin’s March 4 letter as a motion for a continuance. The district court gave Griffin

two options: (1) attend the March 7 evidentiary hearing as scheduled; or (2) completely

withdraw his motion challenging where S.W.G. attends school. The district court also

denied Griffin’s request for “a partial evidentiary hearing with the Maple Grove police

officer,” explaining that for it “to make any reasoned judgment, and make the findings

the Court of Appeals remanded for, [it] need[s] to be able to hear from both parties.” In

his response to the district court, Griffin clarified that he was not seeking a continuance,

he “was seeking unequivocally to withdraw his request for an evidentiary hearing” and

that he wanted to submit an affidavit from the Maple Grove police officer, not hold a

partial evidentiary hearing.

       The district court then determined that Griffin withdrew his objection to S.W.G.’s

school when he withdrew his request for an evidentiary hearing. The district court also

stated that it would not allow Griffin to submit an affidavit from the Maple Grove police

officer because “[it] needed to hear from both parties in order to make the findings the

Court of Appeals remanded for,” and the district court reiterated that these findings “were


                                             3
sought by Mr. Griffin when he elected to appeal the school choice decision.” Because

the district court found that Griffin withdrew his objection regarding the minor child’s

current school location, no additional findings were issued to support the district court’s

decision for S.W.G. to attend school in Maple Grove. This appeal followed.

                                   DECISION

       Griffin argues that the district court abused its discretion when it failed to comply

with our instructions on remand. Weiss contends, and we agree, that Griffin waived his

challenge to S.W.G.’s school when he affirmatively withdrew his request for an

evidentiary hearing.

       On remand, a district court must execute the appellate court’s mandate “strictly

according to its terms” and has “no power to alter, amend, or modify our mandate.”

Halverson v. Vill. of Deerwood, 322 N.W.2d 761, 766 (Minn. 1982); see also Bauerly v.

Bauerly, 765 N.W.2d 108, 110 (Minn. App. 2009). When the district court receives no

specific instructions on remand, the district court can proceed in any manner not

inconsistent with the remand order. Bauerly, 765 N.W.2d at 110-11. Accordingly, we

evaluate a district court’s compliance with remand instructions under an abuse of

discretion standard. See State ex rel. Swan Lake Area Wildlife Ass’n v. Nicollet Cnty. Bd.

of Cnty. Comm’rs, 799 N.W.2d 619, 631 (Minn. App. 2011).

       Our remand instructions to the district court simply allowed it “to make findings

that demonstrate its consideration of relevant factors.” Weiss, 2013 WL 5777895, at *2.

Because these instructions were general, the district court could proceed in any manner

not inconsistent with the remand order. Bauerly, 765 N.W.2d at 110-11.          In granting


                                             4
Griffin’s motion for an evidentiary hearing, the district court proceeded in a manner not

inconsistent with the remand order because it determined that the evidentiary hearing was

necessary for it to make the appropriate findings.

       Moreover, given the time that had passed since Griffin first objected to S.W.G.

attending school in Maple Grove, an evidentiary hearing would have been useful in

updating the district court concerning S.W.G.’s best interests. Thus, the evidentiary

hearing was not “inconsistent with the remand order,” see Bauerly, 765 N.W.2d at 111

(quotation omitted); rather, it was an appropriate procedure to help the district court make

informed findings on S.W.G.’s best interests.

       Griffin also argues that the district court abused its discretion when it

characterized his withdrawal from the hearing as a withdrawal of his challenge on where

S.W.G. should attend school. But Griffin knew from his correspondence with the district

court that it would consider his motion withdrawn if he did not attend the evidentiary

hearing. And when Griffin nevertheless failed to appear, effectively withdrawing his

motion, the district court was no longer obligated to resolve the dispute based on the

child’s best interests because a dispute no longer existed. See Thompson v. Thompson,

739 N.W.2d 424, 431 (Minn. App. 2007) (stating that a party cannot complain about the

district court’s failure to rule in its favor when the party failed to provide evidence for the

district court to rule in its favor). Under these circumstances, we cannot say that the

district court abused its discretion in treating the motion as withdrawn.

       Affirmed.




                                              5